Citation Nr: 1815425	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals frostbite bilateral feet (claimed as feet blistering and pain). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In June 2011, the RO again confirmed and continued the previous denial of service connection for the issue on appeal.   

In December 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by residuals frostbite bilateral feet. 


CONCLUSION OF LAW

The criteria for service connection for residuals frostbite bilateral feet have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Service Connection 

The Veteran's service connection claim for residuals frostbite bilateral feet was originally denied by rating action of August 2010.  The RO accepted the Veteran's request for reconsideration and in a rating decision of June 2011, continued and confirmed the previous denial of the issue on appeal.  The Veteran contends that his residuals frostbite bilateral feet are etiologically related to his active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

The Veteran's service treatment records do not show any complaints, treatment, findings or diagnosis of frostbite bilateral feet.  His December 1973 enlistment examination shows normal clinical findings of the lower extremities.  

He was treated in August 1975 for "complaints of skin peeling 6-7 years" on his left foot.  The assessment was fungus and he was prescribed a cream as treatment.  Notably, there was nothing indicated by the examining physician regarding a diagnosis for frostbite or any other chronic condition affecting the Veteran's feet or any reported by the Veteran at that time.  

Service treatment records reflect he was seen for plantar warts on toe in April 1976 and again in September 1976 for plantar warts.  Likewise, there was nothing indicated by the examining physician regarding a diagnosis for frostbite or any other condition affecting the Veteran's feet or any reported by the Veteran at that time.  His October 1976 separation examination shows report of plantar warts but no complaints as to any other foot problem related to frostbite. 

Post-service medical record of September 2009 reflects the Veteran seen for blisters on both feet.  On evaluation, the examiner noted scaly skin and calluses on both feet and assessed the condition as tinea pedis or athlete's foot. See D.W., M.D. records.  

VA treatment records shows a July 2010 diagnosis for hyperkeratosis (callus) at the right heel and another 2010 podiatry note reflecting treatment for shaving or trimming callus at the 5th metatarsal head.  There are no medical records showing symptoms of frostbite bilateral feet.  See VA treatment records of July 2010. 

A February 2014 VA examination reflects a confirmation of the 2010 diagnosis of callus/hyperkeratosis.  The examiner indicated physical findings of "calluses of the feet, particularly at the right posterior plantar area."   No other findings related to frostbite or residuals were noted. See VA foot miscellaneous other than flatfoot/pes planus Disability Benefits Questionnaire (DBQ) dated February 2014. 

A September 2016 VA contract examination for foot conditions indicated a diagnosis of hallux valgus and arthritis on both feet.  The examining physician noted the Veteran's reports of constant foot pain that is worsening.  After physical examination of the Veteran, the examiner concluded that the "diagnoses are unchanged but the symptoms have progressed."  Again, there were no clinical findings for frostbite or symptoms reported by the Veteran. See VA contract examination for foot conditions DBQ dated September 2016. 

Upon a review of the evidence, the Board finds the weight of the evidence is against the finding of a present disability or frostbite bilateral feet, and service connection is not warranted.  In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, service connection requires a showing of a current disability.  A current disability is shown if the claimed condition is present at the time of the claim or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the evidence does not indicate a diagnosis of any frostbite bilateral feet at any point during the course of this appeal.  Contemporaneous medical records do not demonstrate treatment for frostbite bilateral feet.  Although the Veteran had subjective complaints of "skin peeling" on the left foot in August 1975, the diagnosis rendered was associated with fungal infection at the time.  

In fact, the evidence of record shows that the symptoms reported by the Veteran in service have been attributed to his plantar warts (already service-connected as hallus valgus, right foot and left foot with degenerative arthritis).  

Moreover, the Board finds persuasive the February 2014 and September 2016 VA medical opinions of record which conclude that the Veteran's current symptoms are consistent with the diagnosis of calluses of the feet.  Further, the medical evidence of record from 2009, 2010, 2014 and 2016 consistently demonstrate that the examiners found no indication of a chronic disability manifested by frostbite or any other condition affecting the Veteran's feet at the time.  Significantly, neither the Veteran nor his representative has presented or identified a medical opinion that supports this claim.  As such, in the absence of a present disability, there can be no valid claim.  Accordingly, service connection is not warranted for residuals frostbite bilateral feet. 

To the extent that the Veteran claims he has a current disability manifested by residuals frostbite bilateral feet, his lay assertions are not considered competent medical evidence.  Although he is certainly capable of describing the history in this case and competent to report symptoms which are within the realm of his personal experience, he is not competent to render a medical diagnosis, as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this purpose, the Veteran's statements and additional lay statements of record, standing alone, have little probative value, and the Board assigns more weight to the medical opinions provided by VA examiners. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection of residuals frostbite bilateral feet.  The benefit-of-the-doubt doctrine is not for application, and this claim must be denied. 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for residuals frostbite bilateral feet is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


